Citation Nr: 0731914	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for dental disability for 
outpatient treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to September 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 decision of the Indianapolis, Indiana VA Medical Center 
(VAMC) of the Department of Veterans Affairs (VA).   A Travel 
Board hearing was held before the undersigned in December 
2006.  


FINDINGS OF FACT

1.  The veteran's claimed dental disability cannot be subject 
to service connected compensation.  

2.  The veteran served on active duty from June 1967 to 
September 1969.  

3.  The claim for outpatient dental treatment was submitted 
in February 2006 and the veteran had not previously filed a 
claim for such treatment.  

4.  The veteran does not have dental disability resulting 
from combat wounds or service trauma and was not a prisoner 
of war.      

5.  It is not shown that the veteran's dental disability is 
aggravating his idiopathic thrombocytopenic purpura (ITP).

6.  The veteran does not receive service connected 
compensation at the 100 percent rate and there is no evidence 
that he is participating in a rehabilitation program under 
38 U.S.C. Chapter 31.   

7.  It is not shown that the veteran's dental disability is 
complicating the veteran's ITP or any other medical 
condition.
           


CONCLUSION OF LAW

1. The criteria for VA outpatient dental treatment have not 
been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A June 2006 letter 
from the VAMC explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies.  In addition 
this letter  advised the veteran to submit any evidence in 
his possession pertaining to his claim and provided him with 
the text of 38 U.S.C.A. § 17.161, which governs entitlement 
to outpatient dental treatment.  A July 2006 statement of the 
case (SOC) readjudicated the claim.   Although the veteran 
was not provided notice regarding effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
such notice would only be relevant if the benefit sought were 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and to supplement the record after notice 
was given.  The case was also readjudicated by the July 2006 
SOC after VCAA notice was provided.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the VAMC obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal any dental trauma.  On 
September 1969 separation examination the veteran was not 
noted to have any nonrestorable teeth.  

In June 1980 and June 1994 rating decisions VA denied service 
connection for ITP.  

In a March 1994 letter, the veteran's family physician 
indicated that the veteran had ITP and that the disease 
caused the body to attack and destroy its own platelets.  If 
the platelet count dropped too low, the veteran would be at 
risk of developing internal bleeding.  

A March 1994 letter from Dr. M, a hematologist, indicated 
that the veteran had been a patient since at least 1980 and 
his ITP had been quite refractory to all conventional 
chemotherapy. 

A February 2006 VA dental consultation request asked that the 
veteran be evaluated for serious deterioration of bilateral 
top incisors likely secondary to primary therapy.  The 
request also asked if a stabilization cap was needed.  

An August 2006 VA progress note showed that on at least one 
occasion, it was necessary to raise the veteran's platelet 
count prior to a dental procedure and he was given pulses of 
vincristine, which raised his platelets to above 100,000.   
The veteran had not had any bleeding episodes of even a mild 
degree.  

In August 2006 the veteran filed a new claim for service 
connection for ITP based on exposure to Agent Orange in 
service with the Indianapolis, Indiana Regional Office (RO).  

In his October 2006 Notice of Disagreement the veteran 
indicated that his teeth had always been pretty good until 3 
1/2 years prior when he developed a herniated disc.  At that 
point his platelet count resulting from his ITP went down 
dangerously low (to an average of 20,000) and he immediately 
started getting tooth problems including a lot of cavities 
and associated pain.  He also had to have a root canal.  He 
consulted with his hematologist, Dr. B, who gave him 
vincristine to help bring up his platelet level.  Dr. B also 
requested fee basis help with the veteran's continued teeth 
care.  

At his December 2006 Board hearing the veteran testified that 
his blood disorder was the reason that he needed dental 
treatment and that in turn his ITP was related to his Agent 
Orange exposure in service.  He also testified that he was 
not receiving regular outpatient care from the VA for his ITP 
as Dr. B, a private physician, was acting as both his 
hematologist and his family practitioner.    Additionally, he 
reiterated that Dr. B had recommended that he receive the VA 
dental care.  

In a May 2007 letter the RO informed the veteran that his 
claim for service connection for ITP could be affected by the 
recent United States Court of Appeals for Veteran's Claims 
(Court) decision in Haas v. Nicholson.  VA appealed that 
decision to the Federal Circuit and the RO indicated that it 
needed to wait for the outcome of that appeal and subsequent 
guidance from VA General Counsel before acting on the claim. 

III.  Law and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110.  Service connection of dental 
conditions will be established under these circumstances:

 (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans' Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions, which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV.  Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The only issue currently before the Board is whether the 
veteran is entitled to service connection for dental 
disability for treatment purposes.  As mentioned above, 
however, the veteran does have a claim pending with the RO 
for service connection for ITP and has alleged that his 
dental problems are secondary to his ITP.  This raises the 
question of whether the Board can now decide the veteran's 
dental claim or whether it is "inextricably intertwined" 
with his service connection claim for ITP.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  As will be explained in 
greater detail below, the two claims are not inextricably 
intertwined because even if the veteran had already been 
granted service connection for ITP and it was further 
determined that any current dental problems are secondary to 
the ITP, this, in and of itself, would not aid him in 
qualifying for VA outpatient dental treatment.  Also, 
although a grant of service connection for ITP, together with 
an assignment of a 100 percent rating for this disability 
(either on a schedular basis or on the basis of 
unemployability), would allow the veteran entitlement to 
outpatient dental treatment, in that instance, the veteran 
would be able to receive such treatment once service 
connection and the 100 percent rating were established, 
irrespective of the decision made today.  The assignment of 
such a 100 percent rating is the only possible way, based on 
the veteran's allegations and the current record, that 
receiving service connection for ITP could aid him in 
receiving outpatient dental treatment.  Consequently, given 
that if such a situation becomes a reality, he will be able 
to receive the treatment anyway, he is not prejdudiced by the 
Board making a current decision on his dental claim.  In sum, 
because the claim for service connection for ITP does not 
significantly affect the claim for outpatient dental 
treatment, the two claims are not inextricably intertwined.  
See Harris, supra.
The Board must now analyze the various classes of dental 
treatment that could be available in turn to see if the 
veteran currently meets the criteria for any of them.  Class 
I dental treatment is available only for those veterans who 
have a service-connected compensable dental disability or 
condition.  The veteran has only alleged problems with 
cavities, a root canal and associated pain.  As these 
conditions fall under the categories of treatable carious 
teeth and replaceable teeth, they cannot be service connected 
for compensation purposes but only for treatment purposes 
(and in the latter case, only if the veteran's dental 
condition meets the criteria from one of the 6 treatment 
classes currently under discussion).  38 C.F.R. § 3.381(a).   
Thus, the veteran has not alleged a dental disability for 
which service connection for compensation purposes could be 
granted.  In the absence of such an allegation, or of any 
evidence of record of a compensable dental disability, the 
veteran does not meet the criteria for Class I treatment and 
could not meet such criteria even if his ITP was service 
connected.      

Turning to Class II, the veteran was discharged from service 
prior to October 1, 1981 and did not file an application for 
dental treatment within one year of discharge.  Thus, he 
automatically cannot qualify for treatment under Class II, 
regardless of whether he meets any of the other Class II 
criteria and regardless of whether or not his ITP is service 
connected.  The veteran also cannot qualify for treatment 
under Classes IIA, IIB, and IIC as he does not have dental 
disability resulting from combat wounds or service trauma and 
was not a prisoner of war.  Additionally, he is not eligible 
for treatment under Class IIR as he did not make any 
applications for dental treatment prior to the instant claim.  

The veteran has affirmatively contended that he is entitled 
to treatment under Class III because his ITP (which he 
alleges should be service connected) has resulted in his 
dental problems.  Unfortunately, this contention is a 
misinterpretation of the Class III criteria.  Under Class 
III, dental treatment is available when a dental condition 
aggravates (i.e. has a direct and material negative effect 
on) a service connected disability, not when a service 
connected disability results in (or aggravates) a dental 
condition.  The veteran has not alleged that his dental 
condition has aggravated his ITP and the evidence of record 
does not show that it has had a direct and material negative 
effect on his ITP.  (Although the August 2006 VA progress 
note did show that the veteran received Vincristine to boost 
his platelet level prior to a dental procedure, there is no 
evidence to suggest that this treatment had any direct and 
material negative effect on the ITP).  Consequently, even if 
the veteran were service connected for ITP, he still would 
not be eligible for Class III dental treatment.

The veteran is also not eligible for treatment under Class IV 
or Class V because he does not receive service connected 
compensation at the 100 percent rate and there is no evidence 
that he is participating in a rehabilitation program under 
38 U.S.C. Chapter 31.  The Board again notes that if service 
connection for ITP is later granted and the veteran receives 
a total disability rating either on a schedular basis or on 
the basis of unemployability, he would then be able to 
receive outpatient dental treatment under Class IV.    

Turning to Class VI, there is no evidence of record showing 
that the veteran's dental problems are currently complicating 
a medical condition being treated under 38 U.S.C. Chapter 17 
(i.e. the chapter governing access to, and provision of, VA 
health care).  The evidence of record does not show, nor has 
the veteran alleged, that his dental problems are 
complicating his ITP or any other medical condition.  
(Although the August 2006 VA progress note did show that the 
veteran received Vincristine to boost his platelet level 
prior to a dental procedure, there is no evidence to suggest 
that this treatment complicated his ITP or any other medical 
condition).  Additionally, the veteran testified that he was 
receiving a great deal of his health care from Dr. B, a 
private provider.  Consequently, it is unclear whether he is 
still actually receiving any VA healthcare.  Regardless, 
without any evidence that his dental condition is 
complicating his ITP or any other medical condition, he 
cannot qualify for outpatient dental treatment under Class 
VI.  Also, whether or not the veteran eventually receives 
service connection for ITP is irrelevant to the determination 
of the availability of such treatment under Class VI.  

Given that it is not established that the veteran's dental 
condition meets the criteria for entitlement to any of the 
six classes of dental treatment, the preponderance of the 
evidence is against this claim and it must be denied.  


ORDER

Entitlement to service connection for dental disability for 
outpatient treatment purposes is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


